
	

113 HR 5680 IH: Veterans’ Toxic Wounds Research Act of 2014
U.S. House of Representatives
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5680
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2014
			Mr. Walz introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish a registry for certain toxic exposures, to
			 direct the Secretary to include certain information in the electronic
			 health records of veterans, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the Veterans’ Toxic Wounds Research Act of 2014.
		2.Comprehensive program of research into toxic exposures encountered by veterans during military
			 service
			(a)Registry of toxic exposures
				(1)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall establish a master registry of veterans who experienced
			 toxic exposures while serving in the Armed Forces.
				(2)ElementsThe master registry established under paragraph (1) shall consist of the registries described in
			 paragraph (3). The Secretary shall establish each such registry using the
			 Clinical Case Registry of the Department of Veterans Affairs as a model.
				(3)Registries describedThe registries described in this paragraph are registries for each of the following:
					(A)Agent Orange.
					(B)Exposure to toxins relating to a deployment during the Persian Gulf War (as defined in section
			 101(33) of title 38, United States Code), including with respect to such
			 exposures leading to Gulf War Illness (as defined by the Institute of
			 Medicine of the National Academies).
					(C)Exposure to toxins relating to a deployment during Operation Iraqi Freedom, Operation New Dawn,
			 Operation Enduring Freedom, or the Global War on Terror.
					(D)Exposure to toxins relating to a deployment to Bosnia, Somalia, the Philippines, or other locations
			 determined appropriate by the Secretary.
					(E)Exposure to toxins relating to being stationed at a military installation potentially contaminated
			 by toxic substances, including Camp Lejeune, North Carolina, Fort
			 McClellan, Alabama, and such installations in Guam.
					(F)Any other toxic exposure the Secretary determines appropriate.
					(b)ReviewThe Secretary of Veterans Affairs shall enter into an agreement with the National Academy of
			 Sciences to review published scientific information and studies on the
			 health effects of toxic exposures covered in a registry described in
			 subsection (a)(3). Under such agreement, the Institute of Medicine of the
			 National Academies shall submit to the Secretary on a biennial basis a
			 report on toxic substance exposure-related illnesses. Such report shall
			 include—
				(1)a review of all scientific studies and research on the association between toxic substance
			 exposures and specific diseases covered in such a registry, including the
			 level of association between such exposures and the specific diseases; and
				(2)recommendations for future research.
				(c)Research into the effects of toxic exposure on second and third generationsIn addition to the reviews under subsection (b), the Secretary shall enter into an agreement with
			 the National Academy of Sciences to review published scientific
			 information and studies on the health effects on the children and
			 grandchildren of veterans with toxic exposures covered in a registry
			 described in subsection (a)(3). Under such agreement, the Institute of
			 Medicine of the National Academies shall submit to the Secretary on a
			 biennial basis a report on toxic substance exposure-related illnesses.
			 Such report shall include—
				(1)a review of all scientific studies and research on the association between toxic substance
			 exposures and specific diseases covered in such a registry in such
			 children and grandchildren, including the level of association between
			 such exposures and the specific diseases; and
				(2)recommendations for future research.
				(d)ResearchThe Secretary shall use the reviews conducted under subsections (b) and (c) to inform the decisions
			 made by the Secretary with respect to selecting the research to be
			 conducted or funded by the Department of Veterans Affairs. The Secretary
			 shall submit to the Committees on Veterans’ Affairs of the House of
			 Representatives and the Senate a report describing how the Secretary used
			 such reviews to make such selections.
			3.Presumptions of service connection for illnesses associated with toxic exposures encountered by
			 veterans during military service
			(a)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					1119.Presumptions of service connection for illnesses associated with toxic exposures
						(a)Presumption
							(1)For purposes of section 1110 of this title, and subject to section 1113 of this title, each
			 illness, if any, described in paragraph (2) shall be considered to have
			 been incurred in or aggravated by service referred to in that paragraph,
			 notwithstanding that there is no record of evidence of such illness during
			 the period of such service.
							(2)An illness referred to in paragraph (1) is any diagnosed or undiagnosed illness that—
								(A)the Secretary determines in regulations prescribed under this section to warrant a presumption of
			 service connection by reason of having a positive association with
			 exposure to a toxic substance covered in the master registry; and
								(B)becomes manifest within the period, if any, prescribed in such regulations in a veteran who served
			 in the Armed Forces and by reason of such service experienced such
			 exposure.
								(3)For purposes of this subsection, a veteran who served in the Armed Forces in a location recognized
			 under the master registry as being a source of exposure and has an illness
			 described in paragraph (2) shall be presumed to have been exposed by
			 reason of such service unless there is conclusive evidence to establish
			 that the veteran was not so exposed by reason of such service.
							(b)
							(1)
								(A)Whenever the Secretary makes a determination described in subparagraph (B), the Secretary shall
			 prescribe regulations providing that a presumption of service connection
			 is warranted for the illness covered by that determination for purposes of
			 this section.
								(B)A determination referred to in subparagraph (A) is a determination based on sound medical and
			 scientific evidence that a positive association exists between—
									(i)the exposure of humans or animals to a toxic substance covered in the master registry; and
									(ii)the occurrence of a diagnosed or un­di­ag­nosed illness in humans or animals.
									(2)
								(A)In making determinations for purposes of paragraph (1), the Secretary shall take into account—
									(i)the reports submitted to the Secretary by the National Academy of Sciences under section 2(b) of
			 the Veterans’ Toxic Wounds Research Act of 2014; and
									(ii)all other sound medical and scientific information and analyses available to the Secretary.
									(B)In evaluating any report, information, or analysis for purposes of making such determinations, the
			 Secretary shall take into consideration whether the results are
			 statistically significant, are capable of replication, and withstand peer
			 review.
								(3)An association between the occurrence of an illness in humans or animals and exposure to a toxic
			 substance covered in the master registry shall be considered to be
			 positive for purposes of this subsection if the credible evidence for the
			 association is equal to or outweighs the credible evidence against the
			 association.
							(c)
							(1)Not later than 60 days after the date on which the Secretary receives a report from the National
			 Academy of Sciences under section 2(b) of the Veterans’ Toxic Wounds
			 Research Act of 2014, the Secretary shall determine whether or not a
			 presumption of service connection is warranted for each illness, if any,
			 covered by the report.
							(2)If the Secretary determines under this subsection that a presumption of service connection is
			 warranted, the Secretary shall, not later than 60 days after making the
			 determination, issue proposed regulations setting forth the Secretary’s
			 determination.
							(3)
								(A)If the Secretary determines under this subsection that a presumption of service connection is not
			 warranted, the Secretary shall, not later than 60 days after making the
			 determination, publish in the Federal Register a notice of the
			 determination. The notice shall include an explanation of the scientific
			 basis for the determination.
								(B)If an illness already presumed to be service connected under this section is subject to a
			 determination under subparagraph (A), the Secretary shall, not later than
			 60 days after publication of the notice under that subparagraph, issue
			 proposed regulations removing the presumption of service connection for
			 the illness.
								(4)Not later than 90 days after the date on which the Secretary issues any proposed regulations under
			 this subsection, the Secretary shall issue final regulations. Such
			 regulations shall be effective on the date of issuance.
							(d)Whenever the presumption of service connection for an illness under this section is removed under
			 subsection (c)—
							(1)a veteran who was awarded compensation for the illness on the basis of the presumption before the
			 effective date of the removal of the presumption shall continue to be
			 entitled to receive compensation on that basis; and
							(2)a survivor of a veteran who was awarded dependency and indemnity compensation for the death of a
			 veteran resulting from the illness on the basis of the presumption before
			 that date shall continue to be entitled to receive dependency and
			 indemnity compensation on that basis.
							(e)Master registry definedIn this section, the term master registry means the registry of veterans who experienced toxic exposures established by section 2 of the
			 Veterans’ Toxic Wounds Research Act of 2014.
						.
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 1118 the following new item:
				
					
						1119. Presumptions of service connection for illnesses associated with toxic exposures..
			4.Inclusion of certain information in electronic health records
			In implementing the electronic health record system of the Department of Veterans Affairs, the
			 Secretary of Veterans Affairs shall ensure that the electronic health
			 record of each individual includes, at a minimum, the following
			 information:
			(1)Whether the individual served in the Armed Forces.
			(2)The Armed Force in which the individual served.
			(3)The locations in which the individual was stationed or deployed to during such service.
			(4)The dates of such service.
			(5)The military occupational specialty of the individual.
			(6)The results of any tests or assessments of the individual regarding—
				(A)vision;
				(B)hearing;
				(C)hepatitis C;
				(D)HIV;
				(E)blood pressure;
				(F)cholesterol;
				(G)blood glucose test and diabetes information;
				(H)body mass index measurement;
				(I)bone density, as appropriate based on the age or sex of the individual;
				(J)cancer screenings (as appropriate based on the age, sex, race, or ethnicity of the individual)
			 for—
					(i)breast cancer;
					(ii)colorectal cancer;
					(iii)lung cancer;
					(iv)prostate cancer; and
					(v)skin cancer;
					(K)preventive immunizations, if not current;
				(L)spirometry (for lung function);
				(M)smoking;
				(N)a mental health evaluation;
				(O)substance abuse; or
				(P)infectious diseases or parasites or other adverse health conditions endemic to where the individual
			 served while in the military.
				
